IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 174 MM 2017
                                         :
                 Respondent              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
KEVIN SANTAMARIA,                        :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of January, 2018, the Petition for Review is DENIED.